This appeal brings up a judgment of the Supreme Court affirming the action of the Division of Tax Appeals in granting exemption for 1944 to lands and buildings of Stevens Institute of Technology located in the City of Hoboken.
The facts are fully developed in the opinion of the Supreme Court reported in 134 N.J.L. 594 and there is no purpose in repeating them. Among the buildings held to be exempt were Alexander House rented for $175 a month; Wittpenn House also rented for $175 per month; an unnamed cottage on Plot 5 rented for $50 or $55 per month and the Gate House rented for $50 per month; the tenants being faculty members.
The statute, R.S. 54:4-3.6, granting exemption from taxation to the buildings of colleges contains a proviso that "The *Page 329 
buildings * * * are not conducted for profit." In the instant case there is no evidence as to whether the charges for these four buildings are such as to return no profit to the Institute. It is a prerequisite to exemption that the owner establish facts entitling it to exemption and in this case Stevens Institute has not met that burden. In the absence of evidence on this important phase we must hold that under the proofs as submitted the four buildings named above are taxable.
The judgment under appeal is affirmed in part and reversed in part and the record remanded to the Supreme Court to enter judgment in accordance herewith.
No costs are allowed.
For affirmance — DONGES, EASTWOOD, BURLING, WELLS, JJ. 4.
For reversal — None.
For modification — THE CHANCELLOR, CHIEF JUSTICE, HEHER, COLIE, DILL, FREUND, McGEEHAN, McLEAN, SCHETTINO, JJ. 9. *Page 330